Fairley v West (2017 NY Slip Op 06596)





Fairley v West


2017 NY Slip Op 06596


Decided on September 26, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 26, 2017

Friedman, J.P., Renwick, Andrias, Moskowitz, Gesmer, JJ.


4439 102474/12

[*1]Juliette Fairley, Plaintiff-Appellant,
vKevin Craig West doing business as Mo Betta Films, et al., Defendants-Respondents.


Juliette Fairley, appellant pro se.

Appeal from order, Supreme Court, New York County (Kathryn Freed, J.), entered October 15, 2015, which, sua sponte, dismissed the action, unanimously dismissed, without costs.
An order issued sua sponte is not appealable as of right (see  CPLR 5701[a][2]; Sholes v Meagher , 100 NY2d 333, 335 [2003]). Plaintiff's remedy is to move to vacate the court's order, should her claims have merit.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 26, 2017
CLERK